Citation Nr: 1029847	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Petersburg, Florida, which denied the Veteran's claim of 
entitlement to service connection for a low back disorder.  

In September 2006, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the St. Petersburg, 
Florida RO.  A transcript of this proceeding has been associated 
with the claims folder.

The Board has previously considered this appeal.  In June 2007, 
the Board remanded the Veteran's claim for further development, 
specifically to obtain names and addresses of medical providers 
that had treated the Veteran since February 2001, and to attempt 
to verify the occurrence of his purported September 1965 
parachuting injury.  In October 2007, the VA Appeals Management 
Center ("AMC") issued a Supplemental Statement of the Case 
("SSOC"), in which it continued to deny the Veteran's claim.  

Thereafter, in February 2008, the Board denied the Veteran's 
claim.  

In September 2008, pursuant to a Motion for Remand ("Motion") 
filed by the VA Office of General Counsel, the United States 
Court of Appeals for Veterans Claims ("Court") vacated the 
Board's February 2008 decision, and remanded the claim to the 
Board for compliance with the instructions contained in the 
Motion.

In February 2009, the Board once again remanded the Veteran's 
claim for additional development, specifically to obtain a VA 
examination and opinion concerning whether his low back disorder 
is related to service.  In June 2009, the AMC issued an SSOC, in 
which it continued to deny the Veteran's claim.  The claims 
folder has been returned to the Board for further appellate 
proceedings.
The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required on his 
part.


REMAND

The Veteran contends that his currently-diagnosed lumbar 
spondylosis is the result of a low back injury sustained in 
service when he sustained a low back injury in a September 1965 
parachuting accident.  After a thorough review of the Veteran's 
claims folder, and for the reasons expressed below, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

VA's duty to assist includes the duty to provide an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Additionally, a medical examination 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

As noted above, in February 2009, the Veteran's claim was 
remanded in order to obtain a medical opinion concerning the 
etiology of his low back disorder.  A review of the May 2009 
examination report, however, reveals that the examiner stated 
that he was unable to opine as to the cause of the Veteran's 
lumbar spondylosis without resort to speculation.  

In this regard, the Board recognizes that there are some medical 
questions that have no known answers, and a medical opinion is 
not inadequate merely because it is inconclusive.  However, to be 
considered adequate, there must be something more than a 
conclusion that the etiology of a particular condition is not 
known or is unknowable.  See Stefl at 124.  A medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Rather, 
the examiner must provide a sufficient rationale and supporting 
explanation discussing the specific reason(s) for the inability 
to provide an opinion.  Moreover, the Court recently held, in 
Jones v. Shinseki, 23 Vet. App. 382 (2010), that in order to rely 
upon a statement that an opinion cannot be provided without 
resorting to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the basis 
for the opinion must be provided by the examiner or be apparent 
upon a review of the record.  

In this case, the May 2009 VA examiner provided no such 
rationale.  Rather, he merely stated that the basis for his 
opinion was his review of the claims folder, the history as 
provided by the Veteran, and his expertise and experience as an 
orthopedic surgeon.  As such, this medical opinion is entitled to 
little probative value.

Consequently, while the Board regrets remanding this case once 
again, it finds that further clarification as to the etiology of 
the Veteran's low back disorder is necessary, or the examiner 
must provide detailed reasons and bases for why an opinion cannot 
be provided.  

Finally, the Board notes that, in its February 2009 remand, 
although the examiner was instructed to review the complete 
claims folder, he noted in the examination report that he had not 
reviewed the Veteran's private treatment records.  As such, the 
examiner must be again instructed that a review of the claims 
folder is required.   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA physician who provided 
the May 2009 spine examination to once again 
review the claims file.  If that physician is 
no longer available, please forward this 
request for a supplemental opinion to another 
appropriately qualified examiner.  Please 
provide the complete claims folder to the 
examiner along with a copy of this remand.  
The examiner must review the complete 
claims folder, including all available 
service and post-service treatment 
records, and the examiner must state in 
the examination report that pertinent 
records in the claims folder were 
reviewed.  Any tests deemed necessary should 
be conducted, and all clinical findings 
should be reported in detail.  The examiner 
should also be specifically advised that, 
although the Veteran's service treatment 
records are unavailable, the Board has 
concluded that the Veteran's assertions 
concerning having sustained a low back injury 
in a parachuting accident have generally been 
found to be credible.  The examiner should 
then elicit from the Veteran a complete 
history of his claimed in-service low back 
injury, as well as a discussion of any 
subsequent symptomatology and treatment both 
during and since service.  The determination 
as to whether an additional examination may 
be needed is left to the examiner's 
discretion.  

a.  The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that any 
current low back disorder diagnosed is 
causally related to active duty service, to 
include whether such disorder is consistent 
with having been injured in the type of 
parachuting accident the Veteran described as 
occurring in 1965.  Any opinion expressed 
must be accompanied by a complete 
rationale, to include a discussion of 
the Veteran's documented medical 
history, as well as his statements and 
assertions.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50 percent); "at least as 
likely as not," (meaning likelihood of at 
least 50 percent); or "less likely than 
not" or "unlikely" (meaning there is less 
than 50 percent likelihood).

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "at 
least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

b.  If the examiner finds that it is 
impossible to provide the requested opinion 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support that conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.  

2.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to, and in 
compliance with, the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with an SSOC and afforded the 
opportunity to respond thereto.  The matter 
should then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

